Citation Nr: 1034849	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lumbar spine osteoarthritis 
with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The issue of entitlement to Individual Unemployability 
benefits has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from June 1970 to January 1972.  
Service in Vietnam and awards of the Combat Infantry Badge and 
the Bronze Star Medal are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's claim for service 
connection for a low back disorder.  The Veteran disagreed and 
perfected an appeal.  In a March 2008 decision, the Board 
remanded the claim to the RO for further evidentiary development.


FINDING OF FACT

A preponderance of the competent medical and other evidence of 
record supports a finding that the Veteran's current lumbar spine 
osteoarthritis with degenerative disc disease (DDD) was incurred 
during active duty service.


CONCLUSION OF LAW

Entitlement to service connection for lumbar spine osteoarthritis 
with degenerative disc disease is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his low back condition was caused by 
either jumping from helicopters during combat missions in Vietnam 
or by his service-connected bilateral pes planus and plantar 
fasciitis disability.  The Board will first discuss preliminary 
matters and then render a decision on the appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board ordered 
VBA to obtain records from the Social Security Administration 
(SSA), to provide the Veteran with a medical examination by a 
podiatrist to determine the nature of the Veteran's bilateral 
foot condition and to obtain a medical opinion whether the 
Veteran had a back condition that was as likely as not related to 
his foot condition.  In addition, VBA was to provide the Veteran 
with notice of the consequences of not appearing for the medical 
examination.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  In this case, the record shows 
that SSA records were obtained, that the Veteran had VA medical 
examinations dated December 2009 and April 2010.  The record also 
shows that the Veteran was provided notice in a November 2009 
letter regarding his medical examination.

For those reasons, the Board finds that VBA substantially 
complied with the Board's March 2008 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated May 2004 and June 2006 
of the evidence required to substantiate a claim for service 
connection and a secondary service connection claim.  In 
addition, the Veteran was informed of how VA determines a 
disability rating and an effective date for a claimed disability.  
The Veteran was informed of the steps VA would take to assist him 
in developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

The record shows that VBA obtained records from the SSA that 
pertained to the claim under consideration, service treatment 
records, VA treatment records and private medical records that 
were identified by the Veteran.  As noted above, the Veteran 
received VA medical examination, including those provided in 
December 2009 and April 2004.  

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  The Board notes that the Veteran chose in writing 
in his August 2005 formal appeal not to present evidence at a 
hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Relevant Law And Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Analysis

The Board observes that the Veteran contended that his back 
condition was caused by his bilateral foot condition, and that 
the RO developed the claim on the basis of a secondary service 
connection claim.  However, as discussed below, the Board finds 
that the evidence supports a finding that the Veteran's current 
low back disorder is a result of his active duty service and that 
he is entitled to service connection on a direct basis.  

As noted above, there must be evidence of a present disability, 
an in-service injury or disease and evidence of a causal 
relationship between the two.  In this case, there are several 
diagnoses indicating that the Veteran currently suffers from 
lumbar spine DDD.  Thus, Shedden element (1) is satisfied.  

The record also reveals that the Veteran served in Vietnam as a 
light weapons infantry man and was assigned to a helicopter 
assault unit.  The Veteran stated in response to questions 
regarding the history of this back condition by the April 2010 VA 
examiner that on numerous occasions during service he carried an 
80 pound rucksack 2-3 miles and made 35-40 jumps from hovering 
helicopters.  The Veteran's statements are congruent with the 
record and the Board finds his statements to be credible.  Thus, 
element (2) is also satisfied.

Finally, the April 2010 examiner provided an opinion that the 
Veteran's "osteoarthritis with degenerative disc disease of the 
lumbar spine is due to or a result of in-service repetitive back 
trauma while serving in the Army infantry in Vietnam."  Thus, 
element (3) is satisfied.

For those reasons, the Board finds that entitlement to service 
connection for lumbar spine osteoarthritis with degenerative disc 
disease is warranted.


ORDER

Entitlement to service connection for lumbar spine osteoarthritis 
with degenerative disc disease is granted, subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


